EXHIBIT 10.7 LETTER AGREEMENT DATED JUNE 12, 2001 BY AND BETWEEN GETTY REALTY
CORP. AND THOMAS J. STIRNWEIS REGARDING COMPENSATION UPON CHANGE IN CONTROL.

 

Getty Realty Corp. Letterhead

 

June 12, 2001

 

Mr. Thomas J. Stirnweis

Getty Realty Corp.

125 Jericho Turnpike

Jericho, New York 11753

Dear Tom:

I am pleased to advise you that the Board of Directors of Getty Realty Corp.
(hereinafter the “Company”) has approved the following “change of control” or
“substantial structural change” agreement:

For purposes hereof, “Guaranteed Salary” shall mean the sum of (a) your current
base salary; (b) the greater of 20% of your current base salary or your benefits
last received under any bonus plan; (c) your current expected annual benefits
under the Supplemental Retirement Plan; (d) the total of the current expected
annual employer contributions (other than salary deferrals made by you) made to
your account under the Company’s 401(k) Plan; and (e) your current annual
automobile reimbursement. “Guaranteed Benefits” shall mean medical, dental, life
insurance and disability coverage at least as favorable as the coverage
currently extended to you (“the Guaranteed Benefits”).

The Company reserves the right to terminate your employment at any time with or
without Cause (as defined below). Upon the first to occur of (i) termination of
your employment by the Company other than for Cause, (ii) termination of your
employment by the Company or its successor (but not by you) following a Change,
(as defined below), or (iii) termination of your employment by the Company or by
you following assignment of materially different (as defined below) employment
by the Company (each an “Event”), you shall be entitled to receive severance
compensation for a period of 36 months following the date of such Event, in an
amount equal to (x) your Guaranteed Salary and Guaranteed Benefits minus (y) any
amount of similar compensation you may receive from any other employer during
such period. If after a Change the surviving entity (or one of the surviving
entities in the case of a substantial structural change) continues to compensate
you but at a total salary less than the Guaranteed Salary and/or provide any
benefit which is a part of the Guaranteed Benefits at less than the Guaranteed
Benefit level, the Company shall pay, and/or provide to you, the difference
between the Guaranteed Salary and Guaranteed Benefits and such lower salary or
lesser benefits. If you are terminated without Cause by the successor entity,
the Company will continue to be obligated to pay, and provide, the Guaranteed
Salary and Guaranteed Benefits; provided however, that you shall use your best
efforts to obtain other comparable employment and further provided that, if you
obtain any other employment, the amounts of Guaranteed Salary and Guaranteed
Benefits shall be reduced by the amounts you receive from the new employer.

For purposes hereof, employment shall be “materially different” if your job
responsibilities or duties are materially less favorable than those in effect on
the date hereof or if such job responsibilities are relocated more than 15 miles
from Jericho, New York. The term

--------------------------------------------------------------------------------



Mr. Thomas J. Stirnweis
June 12, 2001
Page 2

“Change” means a transaction pursuant to which (i) all or substantially all of
the assets of Getty Realty Corp. (“Realty”) are sold or leased to any person,
persons or related group of persons other than an affiliate or affiliates of
Realty (a “third party”), (ii) ownership of 50% or more of the outstanding
capital stock (or equity equivalents) of Realty is acquired by a third party;
(iii) Realty is merged or consolidated with another entity with the effect that
after such merger or consolidation 50% or more of the voting equity of the
surviving entity is owned by a third party; or (iv) Realty is substantially
structurally changed whereby the business and/or the assets are divided into two
or more separate entities and the present Realty controlling shareholder
interests are (a) substantially reduced in Realty or (b) materially non-existent
in the new entity or entities. The term “Cause” shall mean (i) a finding that
you have materially harmed the Company through a material act of dishonesty in
the performance of your duties, or (ii) indictment (whether or not it results in
a conviction) for a felony involving moral turpitude, fraud or embezzlement.

Upon a Change, all stock options held by you will become fully vested. Also,
pursuant to the terms thereof, your account in the 401(k) Plan, will be
distributable to you after termination of employment.

Your “Change of Control” Agreement previously in effect and all other agreements
and understandings related thereto are hereby terminated and are superseded by
this Letter Agreement.

This agreement will renew annually and will not terminate as a result of a
Change as defined herein.

I appreciate your contribution to the Company and hope that we will together
experience continued success and profitability.

Very truly yours,
GETTY REALTY CORP.

 

 

By:

/s/ Leo Liebowitz

 

--------------------------------------------------------------------------------

 

Leo Liebowitz

 

President

 

 

Accepted and Agreed To:

 

 

By:

/s/ Thomas J. Stirnweis

 

--------------------------------------------------------------------------------

 

Thomas J. Stirnweis


 

 

Dated:

June 12, 2001


--------------------------------------------------------------------------------